Citation Nr: 1111245	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-11 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to increased special monthly compensation (SMC), to include based on the need for the regular aid and attendance of another person, prior to August 31, 2010.  

2.  Entitlement to SMC in excess of the L level, to include based on loss of use of multiple extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1985 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

When the claim initially came before the Board, the Veteran was receiving special monthly compensation under 38 U.S.C.A. § 1114, section (k) and 38 C.F.R. § 3.350(a) for loss of use of his right foot and for loss of use of a creative organ.  At that time, he was seeking a higher level of SMC based on loss of use of multiple extremities and the need for the regular aid and attendance of another person.  The claim was remanded by the Board to the Appeals Management Center (AMC) in July 2010.  

In September 2010, the AMC granted SMC at the L rate, based on the need for the regular aid and attendance of another person, effective August 31, 2010.  This did not satisfy the Veteran's appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  From a year prior to the March 27, 2006, the Veteran's service-connected disabilities have rendered him so helpless as to be in need of the regular aid and attendance of another person.

2.  The Veteran's service-connected disability picture includes loss of use of one lower extremity and one hand; there is no disability rated at 100 percent, no loss of bladder or bowel control and no paralysis of both lower extremities.

3.  The Veteran's disability picture does not entitle him to two or more of the rates provided in 38 U.S.C.A. § 1114(l) through 38 U.S.C.A. § 1114(n) with no service-connected condition being considered twice.


CONCLUSIONS OF LAW

1.  From March 27, 2005, to August 31, 2010, the criteria for special monthly compensation based on the need for the regular aid and attendance of another person are met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2010).

2.  The criteria for the assignment of special monthly compensation in excess of the L rate are not met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to levels of SMC higher than the currently assigned rates.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ- decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error')."  Id. at 121.

In the case at hand, the Veteran filed a claim for special monthly compensation on multiple bases in March 27, 2006.  He was sent letters in May 2006 and August 2008 that provided adequate notice concerning the effective-date element of his claim.  In addition, he was sent a letter in August 2010 detailing the evidence required to establish entitlement to SMC at a higher rate and the respective duties of VA and the claimant in obtaining evidence.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim in December 2010.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also notes the Veteran has been afforded appropriate VA examinations and service treatment records (STR) and pertinent VA medical records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such outstanding evidence, to include medical records.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and not prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

A veteran who, as the result of a service-connected disability, has suffered the anatomical loss or loss of use of both feet, or is permanently bedridden or so helpless as to be in need of regular aid and attendance, shall receive SMC under the provisions of 38 U.S.C.A. § 1114(l).  See 38 C.F.R. § 3.350(b).

A veteran who, as the result of a service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural elbow or knee action with prostheses in place, rendering such veteran so helpless as to be in need of regular aid and attendance, shall receive SMC under the provisions of 38 U.S.C.A. § 1114(m).  See 38 C.F.R. § 3.350(c).

A veteran who, as the result of a service-connected disability, has suffered the anatomical loss or loss of use of both arms at levels, or with complications, preventing natural elbow action with prostheses in place, or has suffered the anatomical loss of both legs so near to the hip as to prevent the use of prosthetic appliances, or has suffered the anatomical loss of one arm and one leg so near to the hip and shoulder as to prevent the use of prosthetic appliances, shall receive SMC under the provisions of 38 U.S.C.A. § 1114(n).  See 38 C.F.R. § 3.350(d).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether such acts as grasping and manipulation in the case of the hand, or balance and propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

Where a veteran, as a result of service-connected disabilities, has suffered disability under conditions that would entitle such veteran to two or more of the rates provided in the sections above, no condition being considered twice in the determination, such veteran shall receive SMC under the provisions of 38 U.S.C.A. § 1114(o).  See 38 C.F.R. § 3.350(e)(1).

Also, paralysis of both lower extremities together with loss of anal and bladder sphincter control will entitle to the maximum rate under 38 U.S.C.A. § 1114(o) through the combination of loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  See 38 C.F.R. § 3.350(e)(2).  Determination of combinations must be based upon separate and distinct disabilities; see 38 C.F.R. § 3.350(e)(3).

Where a veteran's service-connected disabilities exceed the requirements for any of the rates prescribed above, VA may allow the next higher rating or an intermediate rate; any intermediate rate is established at the arithmetic mean, rounded down to the nearest dollar between the two rates concerned.  See 38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f).

In addition to the statutory rates payable under 38 U.S.C.A. § 1114(l) through (n) and the intermediate or next higher rate provisions outlined above, additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more will afford entitlement at the next higher intermediate rate or if already entitled to an intermediate rate to the next higher statutory rate under section 1114 but not above the rate under 38 U.S.C.A. § 1114(o).  In the application of this subparagraph the disability or disabilities independently ratable at 50 percent or more must be separate and distinct and must involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n) or the intermediate rate provisions outlined above.  See 38 C.F.R. § 3.350(f)(3).

Also in addition to the statutory rates payable under 38 U.S.C.A. § 1114(l) through (n) and the intermediate or next higher rate provisions outlined above, additional single permanent disability independently ratable at 100 percent apart from any consideration of individual unemployability will afford entitlement to the next higher statutory rate under 38 U.S.C.A. § 1114 or if already entitled to an intermediate rate to the next higher intermediate rate, but in no event higher than the rate for 38 U.S.C.A. § 1114 (o).  See 38 C.F.R. § 3.350(f)(4).

If any veteran otherwise entitled to compensation under 38 U.S.C.A. § 1114(o), at the maximum rate authorized under 38 U.S.C.A. § 1114(p), or at the intermediate authorized under 38 U.S.C.A. § 1114(n) and (o) and at the rate authorized under 38 U.S.C.A. § 1114(k) is in need or regular aid and attendance, then in addition to such compensation the veteran shall be paid monthly aid and attendance under the provisions of 38 U.S.C.A. § 1114(r)(1).  Such veteran who is in need of a higher level of care shall be paid monthly aid and attendance under the provisions of 38 U.S.C.A. § 1114(r)(2) if VA finds the veteran, in the absence of such care, would require hospitalization, nursing home care or other institutional care.  See 38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.350(h).

A veteran who has a service-connected disability rated as 100 percent disabling and (1) has an additional service-connected disability or disabilities independently rated at 60 percent or more, or (2) by reason of such service-connected disability or disabilities is permanently housebound, shall receive SMC under the provisions of 38 U.S.C.A. § 1114(s).  See 38 C.F.R. § 3.350(h)(3)(i).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran is currently service connected for peripheral vascular disease in the left lower extremity (rated as 60 percent); peripheral vascular disease in the right lower extremity (rated as 60 percent); obstructive sleep apnea (rated as 50 percent); right knee disability (rated as 50 percent); left shoulder disability (rated as 40 percent); migraine headaches (rated as 30 percent); left knee disability (rated as 20 percent); diabetes mellitus (rated as 20 percent); peripheral neuropathy with carpal tunnel syndrome in the left upper extremity (rated as 10 percent prior to August 31, 2010, and as 30 percent thereafter); peripheral neuropathy with carpal tunnel syndrome in the right upper extremity (rated as 10 percent prior to August 31, 2010, and as 20 percent thereafter); peripheral neuropathy of the right lower extremity (rated as 10 percent); peripheral neuropathy of the left lower extremity (rated as 10 percent); central serous chroroidopathy and diabetic neuropathy (rated as 10 percent); gastroesophageal reflux disease (rated as 10 percent); hypertension (rated as 10 percent); and erectile dysfunction (rated as noncompensable).

Historically, a rating decision in June 2006 granted SMC at the K-1 level (loss of use of right foot) effective from July 29, 2004.  In June 2009 the RO issued a rating decision granting SMC at the K-1 rate from July 28, 2008, for loss of use of a creative organ.  (He was also granted SMC at the S-1 rate from July 29, 2004, through March 1, 2005, on a temporary basis because of treatment for a service-connected right knee disability requiring convalescence following arthroscopy.)  In September 2010 the AMC issued a rating decision granting SMC at the L level effective from August 31, 2010, based on the need for regular aid and attendance.  

The instant claim was filed in March 2006.  The file contains statements submitted by the Veteran during the course of the claim indicating that he was seeking SMC at the highest level possible.  As to the period prior to August 31, 2010, the Veteran generally asserts and the evidence shows that he was in need of aid and attendance based on multiple disabilities.  As to the period beginning August 31, 2010, the Veteran's statements generally assert observable symptoms such as impairment of ability to perform independent activity, but do not show symptoms of such severity to warrant a higher level of SMC.

Since prior to the date of claim, VA treatment records show that the Veteran has been undergoing treatment for multiple chronic severe health problems which support his assertion that he is in need of aid and attendance for service-connected disabilities.  Much of his treatment was conducted via home telehealth encounters apparently because it is difficult for the Veteran, who is in a wheelchair and has a hard time moving his hands and feet due to neuropathy and arthritis, to travel.  He was on multiple medications for his aforementioned service-connected health problems including diabetes and related neuropathies and chronic pain.  

The record is replete with reference to the fact that, since a year prior to the date of claim, the Veteran met the criteria for SMC due to the need for aid and attendance.  An April 2005 occupational therapy consultation report reflects that the Veteran had difficulty standing.  He was referred for an assistive device to help him rise from a chair.  He was fitted for an electric seat lift assist.  

In September 2005, a surgical physician's assistant opined that the Veteran could use aid and attendance for assistance with showering, preparing meals, and other daily living (ADL's) due to RSD of the right lower extremity following knee arthroscopy and infection.  She noted that there had been no change in his condition since July 2004.  

In February 2006, a VA orthopedic surgeon indicated that the Veteran was unable to stand or perform any daily activities due to pain in the right leg, especially the knee.  Physical examination revealed severe pain with marked quadriceps atrophy.  Range of motion was 0 to 10 degrees.  He was unable to perform straight leg raise but sensation appeared intact.  The impression was complex regional pain syndrome (CRPS).  The surgeon opined that the Veteran had essentially lost the use of his right lower extremity to the RCPS and ankylosis of the knee.  He noted that the Veteran could not perform activities of ADL's without the assistance of a caregiver.  

In February 2006, a VA psychiatrist noted that the Veteran was disabled due to CRPS and had lost the ability to weight bear on the right foot and lower extremity due to severe pain.  The examiner noted severe range of motion limitation due to ankylosis.  It was noted that he had lost the use of his right lower extremity and was a candidate for aid and attendance.  

In an undated VA form 21-2680, examination form for housebound or aid and attendance, the Veteran's VA orthopedic surgeon opined that he was in need of assistance due to his CRPS, reflex sympathetic dystrophy (RSD), right knee degenerative joint disease, peripheral neuropathy, bilateral carpal tunnel syndrome and left shoulder disability.  He opined that the Veteran required daily skilled personal health care without which he would hospital, nursing home or institutional care.  A similar form completed in May 2006 indicates the same conclusion.  

Although he was significantly impaired, in July 2008, he sought a 60 day supply of Oxycodone because he was going to visit his daughter in Germany on a month-long trip in August.  He indicated that he would pick up this medication when it was ready.  

A VA psychiatric progress note dated in April 2008 indicates that the Veteran's multiple medical problems make him 100% disabled.  The examiner opined that his impaired mobility and ability to perform ADL's make him a candidate for Aid and Attendance.  

A VA contractor examination in September 2008 focused on evaluation of his diabetes, peripheral neuropathies, left shoulder bursitis and right knee arthritis.  The diagnoses included skin changes consistent with peripheral vascular disease, hypertension on medication, diabetes mellitus with erectile dysfunction (ED), oral agents and insulin for diabetes and medication for ED, and peripheral neuropathy, right lower, left and right upper extremities with carpal tunnel syndrome, stable on medication.  Bursitis left shoulder with decreased range of motion and arthritic changes, right knee degenerative joint disease with scar from arthroscopy and decreased range of motion were also noted.  The examiner observed that the Veteran was not working and was disabled.  It was noted that the Veteran was left-handed and that he could not move the left shoulder or right knee.  He used a wheelchair because of limited mobility and was unable to care for himself out of the chair.  He was deemed unable to care for himself due to the left shoulder and right knee pain and weakness.  Eye examination showed diabetic retinopathy and myopia with normal visual fields and no visual complaints.  

The Veteran had a VA housebound examination in December 2009.  The examiner stated the Veteran had decreased range of motion due to the right lower extremity.  The Veteran could walk less than a block without assistance.  He reportedly went to the doctors once per week.  The Veteran used a forearm crutch and leg braces to walk short distances and a wheelchair for longer distances.  The examiner indicated by checkmark that the Veteran required the daily personal health care services of a skilled provider, without which he would require hospital, nursing home or other institutional care.

The Veteran had a VA examination in August 2010 in which he reported diminished functioning of the hands.  He was taking medication to control his diabetes and peripheral vascular disease but nothing specifically for the hands.  The Veteran was wobbly on crutches and had poor gait.  He could walk only a few yards and stand a few minutes.  He used a wheelchair, walker, braces and a crutch.  He had severe peripheral neuropathy.  There was ankylosis of the right knee.  The examiner diagnosed peripheral neuropathy of the left lower extremity as well as degenerative joint disease of the left knee.  Diminished functioning of the left leg was noted.  He was not employed, but the disability produced decreased mobility, problems with lifting and carrying, decreased strength and pain.  The conditions prevented driving, had a moderate effect on feeding and grooming, and a severe effect on chores, shopping, exercise, sports, recreation, traveling, bathing, dressing and toileting.  The examiner opined that, despite the minimal function retained in the hands and left leg, he could not believe that amputation would be an improvement, especially considering that diabetes would make healing difficult.  He opined that preservation of limbs must take the highest priority.  Although the Veteran was severely disabled and required 24/7 assistance in all activities of daily living, the examiner could not imagine the condition would be improved by amputation.  

In an addendum dated in November 2010, the examiner added that there was some residual function in the upper and lower extremities which is more than would be provided by an amputation and suitable prosthesis.  Thus, he opined that the Veteran has not lost function to the extent defined by VA as "loss of use."  

Analysis

The AMC's action in September 2010 following Board remand awarded SMC based on the need for the regular aid and attendance of another person.  The Board finds that the criteria for this level of SMC have been met from one year prior to the receipt of the Veteran's claim.  The VA treatment records, in particular the entries cited above, demonstrate the continuity of the severity of his condition since that time.  Nonetheless, although the record shows severe impairment and the need for aid and attendance, the criteria for a level above L are not met at any time relevant to the decision.  

The Veteran does not have a disability rated at 100 percent.  He has not been noted to have loss of bowel control or bladder control or paralysis of both lower extremities.  There is loss of use of one lower extremity (the right) but there is no loss of use of another extremity.  There is no disability rated at 100 percent.  The Board notes that the August 2010 examination report and addendum clearly demonstrate that there is residual function in the left lower and both upper extremities that exceeds that of an amputation with suitable prostetic appliance.  The Board finds the November 2010 opinion to be uncontroverted, competent and persuasive evidence against a finding that an increased SMC level above L is shown.  

Based on the analysis above, the Board finds that SMC at the L level is warranted as of a year prior to the date of receipt of the claim, and that the Veteran's disability picture does not approximate the criteria for SMC under 38 U.S.C.A. § 1114 above level L at any time.  As the evidence preponderates against this aspect of the claim, the benefit-of-the-doubt rule is not for application.  


ORDER

The Board having determined that the Veteran is entitled to SMC at the L level, but not higher, from March 27, 2005, to the present, the benefit sought on appeal is granted to this extent and subject to the criteria governing the award of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


